Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS items were not provided with their underlying document.

Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“C” of claim 1 is said to have at least 10mol% epoxy groups, yet “d” can be zero which is the only source of epoxy groups.
The formula for “C” in claim 1 calls for (XO1/2) units, yet all the silicon atoms are fully bonded in the earlier pictured units. There appears to be no available location for the “XO-” to attach to the polysiloxane.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015060512.
	The reference exemplifies (table 1) blends of 50-60 parts polysiloxane A1, 8-25 parts polysiloxane A2, 20 parts of a SiH containing siloxane, 5-10 parts of an unsat/epoxy functional polysiloxane, 0-7 parts of polysiloxane A3 and platinum catalyst (ie applicant’s D).

Polysiloxane A1 is of the formula found in paragraph 111:
(Me2ViSiO1/2)0.1(PhSiO3/2)0.9  

In a generic formula RaSiO(4-a)/2  the above formula would have 90% of “a” being 1 and 10% being 3. On average a= 1.2

Polysiloxane A2 is of the formula found in paragraph 116:
(Me2ViSiO1/2)0.1(PhMeSiO2/2)0.9

In a generic formula RaSiO(4-a)/2  the above formula would have 90% of “a” being 2 and 10% being 3. On average a= 2.1

Collectively, polysiloxane A1 + A2 qualify as applicant’s “A”.
A large portion of the “R” are phenyl given 90% of the units have at least one phenyl as “R”. 
The cited examples’ SiH containing polysiloxane is phenyltris(dimethylsiloxy) silane (paragraph 125) which is pictured in paragraph 80. This structure has 10 “R” substituents, 6 being methyl, 3 being “H” and one being phenyl. For the “R’s” other than hydrogen, 1 of 7 are phenyl.
The examiner calculates the MW of the phenyltris(dimethylsiloxy) silane to be 330g/mol. Or an eq wt of 1/3(330) = 110g/eq SiH

The examiner calculates the polysiloxane A1 to provide 0.1 eq of vinyl per 125g. 
The examiner calculates the polysiloxane A2 to provide 0.1 eq of vinyl per 132g. 

The ratio of SiH provided by phenyltris(dimethylsiloxy) silane to the amount of vinyl provided by polysiloxanes A1 and A2 in example 4 would be:

                    20g x 1eq SiH/110g     
------------------------------------------------------------- =    2.5 eq SiH/eq vinyl
(50g x 0.1eq Vi/125g) + (25g x 0.1eq Vi/132g)  

The reference (paragraph 28) also teaches the ratio of unsaturated groups (from all ingredients) to SiH groups should be 0.9: to 1.1:1.

The cited examples’ unsat/epoxy functional polysiloxane is of the formula 1a (paragraph 121):
	(PhSiO3/2)0.5(ViSiO3/2)0.2(EpMeSiO2/2)0.3
This corresponds to applicant’s “C” with R21 being Ph; R22 being Vi; R23 being epoxy and methyl; b=0.5; c=0.2; d=0.3; e=f=0
 
There are 0.5 + 0.2 + 0.3 + 0.3 = 1.3 total “R” groups.
0.2/1.3 or 15% are vinyl
0.3/1.3 or 23% are epoxy
0.5/1.3 or 38% are phenyl

The cited examples’ unsat/epoxy functional polysiloxane qualifies as applicant’s “C”.

	In regards to applicant’s dependent claims:
Polysiloxane A1 (Me2ViSiO1/2)0.1(PhSiO3/2)0.9  meets applicant’s branched formula of claim 2 with R12  being phenyl, methyl and vinyl; g=0.9; i=0.1; h=j=k=0.
Phenyltris(dimethylsiloxy) silane meets applicant’s branched SiH siloxane of claim 3 and 8 with R31 being phenyl, methyl and hydrogen; p=1; q=r=s=t=0.
	The composition is for encapsulating LEDs (abstract).


Claims 1-3,5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015060512.
WO2015060512 applies as explained above.
	The SiH containing siloxane used in the cited examples is not the linear siloxane preferred by applicant.
	However, the reference (paragraph 82) suggests linear SiH containing polysiloaxnes in lieu of phenyltris(dimethylsiloxy) silane. Such a substitution would have been obvious.

Claims 4,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015060512 optionally in view of Nakanaishi 7863392.
WO2015060512 applies as explained above.
	The reference’s examples 1-3 include A3 which is tetravinyl, tetramethyl cyclotetrasiloxane. This is applicant’s preferred inhibitor (see paragraph 45 of spec). The amount employed (ie 7 parts) is above applicant’s maximum of 5pph. However, the reference (paragraph 59) suggests A3 can be used in lower amounts such as 1-7 parts.
	It would have been obvious to use lesser amounts of the tetravinyl, tetramethyl cyclotetrasiloxane as is explicitly taught by the reference.
	Nakanishi (table 3; col 18 line 10) is cited to show tetravinyl, tetramethyl cyclotetrasiloxane is recognized as an reaction inhibitor in similar compositions.

Claims 1-3,5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo 2014/0187734.
	The Yoo exemplifies (#1) a blend of:

A) 70 parts   (Me2ViSiO1/2)0.152 (PhMeSiO2/2)0.332(PhSiO3/2  )0.516 
B) 25 parts    (Me2HSiO1/2 )0.243 (PhHSiO2/2)0.757
C) 5 parts  (PhSiO3/2)0.493(ViSiO3/2)0.277 (GPMeSiO2/2)0.217  which also contains small amounts of (HOGPMeSiO1/2),  (HO)2ViSiO1/2  and (HO)2PhSiO1/2 
D) hydrosilation catalyst

Represented by a generic formula RaSiO(4-a)/2  the first polysiloxane would have 15.2% of “a” being 3, 33.2% being 2 and 51.6% being 1. On average, a= 1.6. Clearly a large portion of the R’s are phenyl. Therefore, the first polysiloxane qualifies as applicant’s “A”.
	The second polysiloxane qualifies as applicant’s “B” as it has large proportion of “R” being phenyl and multiple SiH groups along the chain.
	The third polysiloxane has approximately 0.493/(0.493 + 0.277 +  0.217 + 0.217) or 41% phenyl groups;  0.277/(0.493 + 0.277 +  0.217 + 0.217) or 23% vinyl groups; 
0.217/(0.493 + 0.277 +  0.217 + 0.217) or 18% epoxy groups.
“b” is approximately 0.492; “c” is approximately 0.277; “d” is approximately 0.217. The small amount of hydroxyl containing units are permitted by applicant’s (XO1/2) assuming the XO (ie HO-) is permitted to attach to Si of previously named units.  For instance, the reference’s (HO)2ViSiO1/2  can be considered one of applicant’s ViSiO3/2  units with two of the oxygens being part of a -OH. Therefore, the reference’s third polysiloxane qualifies as applicant’s “C”.

The examiner calculates the polysiloxane A to provide 0.152 eq of vinyl per 126g. 
The examiner calculates the polysiloxane B to provide 1.0 eq of SiH per 108g. 
The examiner calculates the polysiloxane C to provide 0.277 eq of vinyl per 107g. 

The ratio of SiH provided by “B” to the amount of vinyl provided by polysiloxanes A and C in example 1 would be:

              25g x 1.0 eq SiH/108g     
      ------------------------------------------------------------- =    2.4 eq SiH/eq vinyl                      (70g x 0.152eq Vi/126g) + (5g x 0.277eq Vi/107g)  


	In regards to applicant’s dependent claims:
(Me2ViSiO1/2)0.152 (PhMeSiO2/2)0.332(PhSiO3/2  )0.516  meets applicant’s branched formula of claim 2 with R12  being phenyl, methyl and vinyl; g=0.515; h=0.332; i=0.152;
j=k=0.
(Me2HSiO1/2 )0.243 (PhHSiO2/2)0.757 meets applicant’s linear polysiloxane of claim 3 and 8 with R31 being phenyl, methyl and hydrogen. The molecular weight of 950g/mol (paragraph 102) ensures a “n” within 1-1000.
	The composition is for encapsulating LEDs (paragraph 70).


Claims 4,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo 2014/0187734 optionally in view of Nakanaishi 7863392.
Yoo applies as explained above.
	Yoo lacks the hydrosilylation inhibitor.
Nakanishi (table 3; col 11 line 33-38; col 18 line 10) is cited to show reaction inhibitors in similar compositions.
It would have been obvious to include an inhibitor to avoid premature curing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/20/22